IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-631

                                         No. COA21-628

                                    Filed 20 September 2022

     Randolph County, No. 18-CRS-054459

     STATE OF NORTH CAROLINA

                   v.

     JACKIE ALAN PIERCE, Defendant.


             Appeal by Defendant from judgment entered 22 April 2021 by Judge James P.

     Hill, Jr., in Randolph County Superior Court. Heard in the Court of Appeals 9 August

     2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General Kayla D.
             Britt, for the State.

             Hynson Law, PLLC, by Warren D. Hynson, for Defendant-Appellant.


             INMAN, Judge.


¶1           Jackie Alan Pierce (“Defendant”) appeals from a judgment entered after a jury

     found him guilty of attempting to cause serious harm to a law enforcement agency

     animal under N.C. Gen. Stat. § 14-163.1(b) (2021). On appeal, Defendant contends

     that the trial court erred in declining to instruct the jury on a lesser-included offense

     and plainly erred in failing to instruct the jury on self-defense and willfulness. After

     careful review, we hold that Defendant has failed to demonstrate error.
                                       STATE V. PIERCE

                                        2022-NCCOA-631

                                       Opinion of the Court



                     I.   FACTUAL AND PROCEDURAL HISTORY

¶2         The record below discloses the following:

¶3         On 8 September 2018, the Archdale Police Department (“APD”) received a call

     from the Randolph County Sheriff’s Office requesting assistance with a person armed

     with a knife and handgun who was threatening self-harm. APD routinely responded

     to such requests for assistance. Upon arrival at the scene, several APD officers were

     met in the front yard by Defendant’s brother, who informed them that Defendant was

     drunk, armed with a knife, and had locked himself inside his bedroom. Responding

     officers knew Defendant from prior domestic disturbance calls from his family.

¶4         The APD officers entered the home and tried talking to Defendant through his

     bedroom door, as they had previously resolved a similar situation with Defendant

     peacefully.   Defendant refused to come out and told the officers that “law

     enforcement[] would have to kill him if [they] entered.” Defendant also threatened to

     hurt the officers if they tried to stop him.      Defendant continued to grow more

     aggressive in his statements to law enforcement despite their attempts to negotiate

     a peaceful resolution.

¶5         With their efforts at de-escalation falling short, the officers alerted Defendant

     that they would be sending in a police dog, Storm, to subdue him if he did not

     cooperate. Police had Storm bark to let Defendant know that he would be utilized if
                                        STATE V. PIERCE

                                        2022-NCCOA-631

                                       Opinion of the Court



     Defendant did not comply. Defendant refused and “said . . . that he would kill law

     enforcement or [they] would have to kill him, that he would kill the dog.”

¶6         Storm’s handler kicked in Defendant’s bedroom door.           Inside the room,

     Defendant held a knife in one hand and a makeshift spear—crafted from a knife

     attached to a level—in the other. Defendant thrust the spear toward Storm at least

     five times, and Storm’s handler believed the action to be a threat to the dog’s safety.

     Defendant then lowered the level to try and cut himself with the knife held in his

     other hand, and Storm’s handler instructed the dog to bite Defendant. Defendant

     dropped the spear as Storm’s handler released the dog. Defendant then raised the

     arm holding the knife in what the handler perceived as a potentially “threatening

     gesture.” Storm bit Defendant in the elbow of that arm, causing him to drop the knife.

     Storm then released Defendant, and APD officers took Defendant into custody.

¶7         On 7 October 2019, a grand jury indicted Defendant for willfully attempting to

     cause serious harm to a law enforcement agency animal. At trial, the APD officers

     who responded to the call testified consistent with the above recitation of the facts.

     Defendant rested his case without presenting further evidence.         At the charge

     conference, Defendant’s counsel requested an instruction on the lesser-included

     offense of attempting to cause harm to a law enforcement agency animal; the trial

     court denied that request. Following instruction and deliberation, the jury found

     Defendant guilty of the charged offense on 21 April 2021. The trial court sentenced
                                          STATE V. PIERCE

                                              2022-NCCOA-631

                                          Opinion of the Court



       Defendant to 6 to 17 months imprisonment, suspended upon 36 months supervised

       probation. Defendant gave notice of appeal in open court.

                                        II.     ANALYSIS

¶8           Defendant offers three principal arguments, that the trial court: (1) erred in

       rejecting his special instruction on the lesser-included offense of attempting to harm

       a law enforcement agency animal; (2) plainly erred in failing to instruct the jury on

       self-defense; and (3) plainly erred in omitting willfulness in the jury instruction on

       the elements of the crime charged. We disagree.

       A. Standards of Review

¶9           Preserved challenges to jury instructions are reviewed de novo.          State v.

       Richardson, 270 N.C. App. 149, 152, 838 S.E.2d 470, 473 (2020). In determining

       whether the requested instruction is warranted, we view the evidence in the light

       most favorable to the defendant. State v. Debiase, 211 N.C. App. 497, 504, 711 S.E.2d

       436, 441 (2011). To prevail on appeal, the defendant must show that there is a

       “reasonable possibility” that the jury would have reached a different result had the

       requested instruction been given. State v. Brewington, 343 N.C. 448, 454, 471 S.E.2d

       398, 402 (1996).

¶ 10         We review unpreserved challenges to jury instructions under the plain error

       standard when such error is adequately asserted in a defendant’s brief. State v. Foye,

       220 N.C. App. 37, 44, 725 S.E.2d 73, 79 (2012); see also N.C. R. App. P. 10(a)(4) (2022)
                                           STATE V. PIERCE

                                           2022-NCCOA-631

                                          Opinion of the Court



       (“In criminal cases, an issue that was not preserved by objection noted at trial and

       that is not deemed preserved by rule or law without any such action nevertheless

       may be made the basis of an issue presented on appeal when the judicial action

       questioned is specifically and distinctly contended to amount to plain error.”). “Under

       the plain error rule, defendant must convince this Court not only that there was error,

       but that absent the error, the jury probably would have reached a different result.”

       State v. Jordan, 333 N.C. 431, 440, 426 S.E.2d 692, 697 (1993).

       B. The Requested Lesser-Included Instruction

¶ 11         Defendant requested, and the trial court refused, a jury instruction on the

       lesser-included offense of attempting to harm a law enforcement agency animal under

       N.C. Gen. Stat. § 14-163.1(c) (2021).

¶ 12         The State concedes, and we agree, that attempting to cause harm to a law

       enforcement animal under Subsection 14-163.1(c) is a lesser-included offense of

       attempting to cause serious harm to a law enforcement animal under Subsection 14-

       163.1(b), as the latter “contains all of the essential elements of the [former].” State v.

       Smith, 267 N.C. App. 364, 369, 832 S.E.2d 921, 925 (2019).

¶ 13         The trial court errs in denying this requested instruction if, in the light most

       favorable to Defendant, “there is the presence, or absence, of any evidence in the

       record which might convince a rational trier of fact to convict the defendant of a less

       grievous offense.” State v. Thomas, 325 N.C. 583, 594, 386 S.E.2d 555, 561 (1989)
                                          STATE V. PIERCE

                                          2022-NCCOA-631

                                         Opinion of the Court



       (citation and quotation marks omitted). But “‘[w]hen the State’s evidence is positive

       as to each and every element of the crime charged and there is no conflicting evidence

       relating to any element of the charged crime,’ an instruction on lesser included

       offenses is not required.” State v. Northington, 230 N.C. App. 575, 578, 749 S.E.2d

       925, 927 (2013) (quoting State v. Harvey, 281 N.C. 1, 13-14, 187 S.E.2d 706, 714

       (1972)).

¶ 14         The sole distinction between the felony of attempting to cause serious harm to

       a law enforcement agency animal under Subsection 14-163.1(b) and misdemeanor

       attempting to cause harm to a law enforcement agency animal under Subsection 14-

       163.1(c) is the gravity of harm involved. The statute differentiates these offenses by

       defining serious harm as any harm that:

                    a. Creates a substantial risk of death.

                    b. Causes maiming or causes            substantial   loss   or
                       impairment of bodily function.

                    c. Causes acute pain of a duration that results in
                       substantial suffering.

                    d. Requires retraining of the law enforcement agency
                       animal or assistance animal.

                    e. Requires retirement of the law enforcement agency
                       animal or assistance animal from performing duties.

       N.C. Gen. Stat. § 14-163.1(a)(4) (2021).
                                          STATE V. PIERCE

                                          2022-NCCOA-631

                                         Opinion of the Court



¶ 15         Defendant argues that, because the evidence shows he wielded the makeshift

       spear in a defensive attempt to “keep the dog at bay” and not in a more aggressive

       posture, there was evidence from which a jury could find that he acted without

       attempting to cause serious harm within the above statutory definition. We are not

       persuaded by this argument.

¶ 16         That the evidence shows Defendant took a more defensive stance in his

       confrontation with Storm does not negate the other uncontested evidence showing

       Defendant intended Storm deadly harm. A person may act in self-defense lethally

       just as well as non-lethally. APD officers testified, and Defendant did not rebut, that

       Defendant repeatedly expressed an intent to harm and kill police and/or Storm if they

       entered his room. When that occurred, Defendant wielded a spear fashioned from a

       level and knife toward Storm in an action that caused Storm’s handler to fear for the

       animal’s safety; indeed, that Defendant modified a knife into a more dangerous

       weapon evinces an intent to cause greater harm, even if defensively. After Defendant

       dropped the spear and Storm was released, he held the other knife in a perceptibly

       “threatening gesture.” Knives, so used with express intention to cause death, are

       deadly weapons capable of causing serious injury. See State v. Batts, 303 N.C. 155,

       161, 277 S.E.2d 385, 389 (1981) (noting that “[a] knife can be found to be a deadly

       weapon if, under the circumstances of its use, it is an instrument which is likely to

       produce death or great bodily harm, having regard to the size and condition of the
                                          STATE V. PIERCE

                                           2022-NCCOA-631

                                          Opinion of the Court



       parties and the manner in which the knife is used”); State v. Walker, 204 N.C. App.

       431, 444, 694 S.E.2d 484, 493 (2010) (explaining that small or ordinary items may be

       deadly weapons if “wielded with the requisite evil intent and force”).

¶ 17         Because Defendant’s purportedly defensive actions do not negate or conflict

       with the evidence that he intended serious harm—through verbal threats of death

       and wielding a makeshift spear and knife against Storm—we hold the trial court did

       not err in denying his requested instruction on the lesser-included offense of

       misdemeanor attempted harm to a law enforcement animal. See Northington, 230

       N.C. App. at 578, 749 S.E.2d at 927.

       C. The Self-Defense Instruction

¶ 18         Defendant next argues that the trial court committed plain error in failing to

       give an instruction on self-defense. Though Defendant acknowledges that a self-

       defense instruction is unavailable when the defensive actions were taken against a

       law enforcement officer “lawfully acting in the performance of his or her official

       duties,” N.C. Gen. Stat. § 14-51.3(b) (2021), he contends that the APD officers were

       not acting in furtherance of any official duties “[b]ecause it was not apparent what, if

       any, crime [Defendant] was committing by locking himself in his own bedroom with

       a knife at the time the police kicked in his door and commanded Storm to attack him.”

       Again, we disagree.

¶ 19         APD officers testified at trial that they were responding to a call for assistance
                                            STATE V. PIERCE

                                            2022-NCCOA-631

                                           Opinion of the Court



       from the Randolph County Sheriff’s Office in connection with an armed man who was

       locked inside his home and threatening self-harm. The officers were authorized to

       enter the house by Defendant’s family to try and prevent harm to their relative, and

       APD officers had previously responded to similar domestic incidents involving

       Defendant. The exigency of the situation was underlined by Defendant’s threats to

       kill police and Storm, and the report of potential self-harm was proved ex post facto

       by his attempts to slice his arm with a knife when confronted by the dog.

¶ 20          Law enforcements’ official duties extend beyond investigating crime. See State

       v. Gaines, 332 N.C. 461, 471, 421 S.E.2d 569, 574 (1992) (“[T]he official duties of law

       enforcement officers . . . include[] such duties as investigative work (including

       stakeouts), crowd or traffic control, and routine patrol by automobile.”).           Police

       routinely respond to calls for assistance from ordinary citizens to address domestic

       disturbances in a variety of contexts. See, e.g., In re I.K., 377 N.C. 417, 2021-NCSC-

       60, ¶ 32 (recounting law enforcement’s response to a domestic disturbance call in a

       child dependency case); see generally State v. Madures, 197 N.C. App. 682, 678 S.E.2d

       361 (2009) (describing police’s prior response to a 911 call reporting a domestic

       disturbance that gave rise to a conviction for communicating threats). Our Supreme

       Court has elsewhere cautioned us to avoid “an unduly narrow and unrealistically

       restrictive interpretation of the term ‘official duties’ as it relates in actual practice to

       law enforcement officers.” Gaines, 332 N.C. at 471, 421 S.E.2d at 574 (emphasis
                                             STATE V. PIERCE

                                             2022-NCCOA-631

                                            Opinion of the Court



       added). Defendant does not cite, and we cannot find, any North Carolina caselaw

       where a police response to a domestic disturbance or an emergency call involving

       threats of self-harm was deemed outside law enforcements’ official duties.

¶ 21          Other areas of the law demonstrate that law enforcement officers are tasked

       with more than just solving crimes and that these other duties include responding to

       requests for help with exigent threats to members of the public. For example, the

       Supreme Court of the United States has recognized an “emergency aid exception” to

       the Fourth Amendment’s warrant requirement,1 which “does not depend on the

       officers’ subjective intent or the seriousness of any crime they are investigating when

       the emergency arises.” Michigan v. Fisher, 558 U.S. 45, 47, 175 L. Ed. 2d 410, 413

       (2009). The exception “requires only an objectively reasonable basis for believing that

       a person within the house is in need of immediate aid.” Id. (cleaned up). Thus, police

       “responding to a report of a disturbance” and “encounter[ing] a tumultuous situation

       [at] the house” caused by an irate and outwardly violent inhabitant may enter the

       home to prevent him from “hurt[ing] himself in the course of his rage” or render him

       aid upon a reasonable belief that he “had hurt himself . . . and needed treatment that



              1 Outside of a brief reference to “constitutional considerations” in his reply brief,
       Defendant has never contested the constitutionality of any of the police actions taken in this
       case. Needless to say, a reply brief is not the place for new argument, let alone one of
       constitutional magnitude. See, e.g., Animal Prot. Soc. v. State, 95 N.C. App. 258, 269, 382
       S.E.2d 801, 808 (1989) (declining to consider a newly-raised constitutional argument asserted
       in a reply brief).
                                            STATE V. PIERCE

                                            2022-NCCOA-631

                                           Opinion of the Court



       in his rage he was unable to provide.” Id. at 48-49, 175 L. E. 2d at 413-14.

¶ 22          This Court has also formally recognized the “community caretaking” functions

       of law enforcement in analyzing warrantless searches and seizures.                 State v.

       Smathers, 232 N.C. App. 120, 126, 753 S.E.2d 380, 384 (2014). The doctrine is

       premised on public policy “giv[ing] police officers the flexibility to help citizens in need

       or protect the public even if the prerequisite suspicion of criminal activity which

       would otherwise be necessary for a constitutional intrusion is nonexistent.” Id. In

       describing this doctrine, we favorably quoted the following observation from West

       Virginia’s highest court:

                     The doctrine recognizes that, in our communities, law
                     enforcement personnel are expected to engage in activities
                     and interact with citizens in a number of ways beyond the
                     investigation of criminal conduct. Such activities include a
                     general safety and welfare role for police officers in helping
                     citizens who may be in peril or who may otherwise be in
                     need of some form of assistance.

       Id. (quoting Ullom v. Miller, 705 S.E.2d 111, 120-23 (W.Va. 2010)). Of note, law

       enforcement officers are specially trusted with the custody of mentally ill persons

       believed to be a threat to self or others and thus subject to involuntary commitment

       examination and are explicitly authorized to assist those requiring immediate

       psychiatric hospitalization as dangerous to self. See, e.g., N.C. Gen. Stat. § 122C-

       262(a) (2021) (providing under our involuntary commitment statutes, “[a]nyone,

       including a law enforcement officer, who has knowledge of an individual who is
                                          STATE V. PIERCE

                                          2022-NCCOA-631

                                         Opinion of the Court



       subject to inpatient commitment [as mentally ill and dangerous] . . . and who requires

       immediate hospitalization to prevent harm to self or others, may transport the

       individual directly . . . for examination by a commitment examiner[.]” (emphasis

       added)).

¶ 23         In short, law enforcement’s ordinary and lawful duties are not strictly limited

       to investigating crimes, and they can include responding to a request for emergency

       assistance with an armed person threatening self-harm. Defendant’s plain error

       argument—premised entirely on the claim that “it was not apparent what, if any,

       crime [Defendant] was committing”—therefore fails.

       D. The Willfulness Instruction

¶ 24         In his final argument, Defendant asserts that the trial court committed plain

       error in failing to include willfulness in its instruction on the elements of the crime

       charged. Notwithstanding the fact that the trial court followed the pattern jury

       instructions—a practice explicitly encouraged by our Supreme Court, State v.

       Morgan, 359 N.C. 131, 169, 604 S.E.2d 886, 909 (2004)—we hold that Defendant

       cannot show the requisite prejudice.

¶ 25         The evidence unequivocally shows that Defendant acted willfully, i.e.,

       “purposely and deliberately, indicating a purpose to do it without authority—careless

       whether he has the right or not—in violation of law.” In re Adoption of Hoose, 243

       N.C. 589, 594, 91 S.E.2d 555, 558 (1956) (citation and quotation marks omitted). He
                                           STATE V. PIERCE

                                            2022-NCCOA-631

                                           Opinion of the Court



       verbally threatened to kill Storm numerous times, and he followed up on those

       threats by waiving a makeshift spear at the dog in a dangerous manner. He then

       wielded the knife toward Storm in a perceptibly threatening way.          There is no

       indication from the record evidence that Defendant acted with any concern for the

       lawfulness of his own or the APD officers’ actions. In light of this uncontradicted

       evidence, it is not probable that the jury would have reached a different result absent

       the alleged error, and Defendant cannot show plain error. See Jordan, 333 N.C. at

       440, 426 S.E.2d at 697.

                                    III.     CONCLUSION

¶ 26         For the foregoing reasons, we hold that Defendant has failed to demonstrate

       reversible error.

             NO ERROR; NO PLAIN ERROR.

             Judges TYSON and GORE concur.